Citation Nr: 1144356	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-18 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for damaged urethra.

2.  Entitlement to service connection for urethral cancer, claimed as secondary to damaged urethra.

3.  Entitlement to service connection for prostate cancer, claimed as secondary to damaged urethra.

4.  Entitlement to service connection for bladder cancer, claimed as secondary to damaged urethra.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1962.

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In that decision, the RO denied entitlement to service connection for damaged urethra, urethral cancer, prostate cancer, and bladder cancer. 

In July 2011, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  Subsequent to the hearing, the Veteran submitted an August 2011 letter from Dr. Kronner, along with a waiver of initial RO review of this evidence.  The Board will therefore consider this evidence in rendering its decision.  38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

1.  Damaged urethra did not manifest in service or for many years thereafter and is unrelated to service.

2.  Urethral cancer did not manifest in service or for many years thereafter, a malignant urethral tumor did not manifest within the one year presumptive period, and urethral cancer is unrelated to service or a service connected disability.

3.  Prostate cancer did not manifest in service or for many years thereafter, a malignant prostate tumor did not manifest within the one year presumptive period, and prostate cancer is unrelated to service or a service connected disability.

4.  Bladder cancer did not manifest in service or for many years thereafter, a malignant bladder tumor did not manifest within the one year presumptive period, and bladder cancer is unrelated to service or a service connected disability.


CONCLUSIONS OF LAW

1.  Damaged urethra was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Urethral cancer was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  Urethral cancer is not proximately due to, the result of, or aggravated by a service connected disease or injury. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.310 (2011).

4.  Prostate cancer was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

5.  Prostate cancer is not proximately due to, the result of, or aggravated by a service connected disease or injury. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.

6.  Bladder cancer was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

7.  Bladder cancer is not proximately due to, the result of, or aggravated by a service connected disease or injury. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the service connection claims on appeal.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the September 2008 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the September 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran indicated during the Board hearing that he was a truck driver and that the Department of Transportation did a two year physical, but did not provide specific identifying information that would have allowed VA to request these records.  Consequently, VA was not required to request such records pursuant to its duty to assist.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street."); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring claimant to cooperate fully with VA's efforts to obtain federal and non-federal records, including providing identifying information).

The Veteran was also afforded August 2009 and January 2011 VA examinations and a February 2010 opinion from a VA physician's assistant was obtained.  For the reasons discussed below, these examinations and opinion were adequate.

Finally in this regard, during the Board hearing the undersigned informed the Veteran that it was incumbent upon him to submit any potentially relevant evidence in his possession in support of his claim, particularly with regard to a nexus between current disability and in-service injury, and the claims file was left open for 30 days in order to allow him time to submit additional evidence.  As noted above, the Veteran did in fact submit such evidence.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 was applicable to Board hearings in July 2011, complied with this regulation by providing an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran was diagnosed with invasive adenocarcinoma of urethral origin invading into the prostate and underwent a cystoprostatectomy with ileal conduit urinary diversion in December 2004.  He claims that the carcinoma of the urethra and prostate as well as the bladder were the result of prostatic urethritis and urethral stricture which were themselves the result of an in-service fall onto a rock.  The STRs do not mention the fall described by the Veteran but they do contain multiple treatment notes regarding genitourinary symptoms.   The Board finds the Veteran's statements regarding his in-service injury to be credible.  However, because the weight of the evidence is against any relationship between any of the claimed disabilities and service, including on a continuity of symptomatology basis, the claims must be denied.

There are extensive notations in the STRs regarding genitourinary problems.  In July 1959, the Veteran complained of intermittent terminal hematuria of about one year's duration, and denied any other urinary symptomatology.  The Veteran indicated that he had been told he had kidney disease or infection in 1957 and also noted that he had had to strain all of his life to pass urine.  Examination showed normal genitalia but a slightly enlarged, moderately distended, soft, and tender prostate, and the diagnosis was acute prostatitis.  The Veteran was hospitalized for 50 days, until September 1959, during which extensive genitourinary testing was conducted.  During this time, the Veteran's general health was good, there was no associated flank pain, urinary frequency, dysuria, or fever.  The Veteran was initially diagnosed with mild acute prostatitis, but an excretory urogram was obtained that demonstrated duplication of the left upper tract and ultimately cystourethroscopic examination indicated a spastic external urethral sphincter with otherwise normal endoscopic findings.  It was also noted that a single urethral orifice was present on the left side.  The Veteran was returned to full duty and the final diagnosis was duplication, left upper urinary tract, congenital, not in line of duty, existed prior to service.  An addendum to the course in the hospital indicated that a September 1959 urethrogram was normal.

The Veteran was asymptomatic in October 1959, but a December 1959 consultation sheet indicated that the Veteran had experienced two days of gross, largely painless hematuria with some intermittent dull pain over the lateral portion of his left lower and upper quadrant.  On examination, there was moderate tenderness of the left flank with no rebound or rigidity.  Examination of the external genitalia was essentially normal.  Examination of the prostate showed a gland of normal size that was asymmetrical, with the right lobe about three times the size of the left, moderately boggy and moderately tender.  Urinalysis revealed grossly smoky urine with about 4 RBCs on both specimens uncentrifuged.  Examination of the prostatic fluid showed about 60 WBCs and 10 RBCs per hpf.  The diagnoses were moderate acute hemorrhagic prostatitis, duplication of left upper tract collecting system, with possible inflammatory reaction in this area.  A June 1960 treatment note indicated that the Veteran had done well since his hospital discharge until the previous two days when he noticed slightly painful terminal hematuria.  The diagnosis was acute prostatitis, nongonoccic, organism unknown, did not exist prior to service, incurred in line of duty, and not due to own misconduct.  Treatment was with Terramycin, increased fluids, hot Sitz bath, and bed rest, whereupon the hematuria cleared rapidly.

On the December 1961 separation examination, the genitourinary system was normal and urinalysis was negative.

In an attachment to his April 2010 substantive appeal (VA Form 9), the Veteran described a fall while marching on a dark night into a pit, from which he "suffered blunt force trauma to my buttocks and surrounding area."  During the Board hearing, the Veteran described a fall onto a rock with the impact between his legs.  Hearing Transcript, at 4.  He subsequently sought treatment and was admitted to the hospital, but he continued to have the bleeding symptoms especially if he drank orange juice, which added to the acid.  Id. at 5-6.  Subsequent to service, the Veteran continued home remedies such as Sitz bath as was prescribed in service.  Id. at 7.  When asked, "When approximately did things change when you notice the problem was either getting out of hand or that you felt you had to go in for treatment," the Veteran answered, "Fifty years later."  Id. at 8.  The Veteran noted that this is not uncommon and he had come to live with the condition for all those years.  Id.  He then described the treatment he received from Drs. Tolstedt, Mow, and the diagnosis of cancer.  Id. at 9.

The STRs and post service treatment records are consistent with the Veteran's testimony, as they show the in-service treatment described above.  The first post service treatment notes relating to the genitourinary system are dated in 1983 and signed by Dr. Tolstedt.  The first note appears to be from May 1983, although the date is faded and difficult to read.  That note indicates that the Veteran complained of having a problem with urination for many years, perhaps twenty years, and in service treatment was noted.  The May 1983 treatment note indicated that the previous two weeks the Veteran had developed pain around the rectum , difficulty with voiding, very slow urinary stream, some burning with urination, and a sticky discharge.  Tetracycline was helping some but did not totally resolve the problem.  On examination, there were warts or growths around the scrotum and on the penis.  Testicles, epididymis, meatus, penis, and prostate were normal.  The right side of the prostate was a little boggie and tender, with post prostate examination wash out specimen of urine showing many pus cells.

Later in June 1983, a cystoscopy, transurethral incision of urethral strictures, and cautery of venereal warts was performed.  Operative findings were that the urethra was normal to the proximal bulbous urethra and membranous urethra where there were strictures present, which were "only about 8 French in diameter."  There were also false passages in the prostatic urethra probably created from previous urethral dilations.  There were also multiple venereal warts with a large left groin wart as well as several on the penis, with one larger one.  Pathology showed only condyloma accuminata.  Discharge summary indicated that the postoperative course was good and the Veteran was able to void with better stream than before.  In October 1983, the Veteran noted a little bit of irritation with urination occasionally, which seemed to be more prevalent after sexual activity.  The Veteran's urine specimen was completely clear.  Cytoscopy revealed the urethra to be totally normal throughout its length, and no evidence of stricture could be identified.  The membranous urethra was soft and pliable with good sphincter activity and no scar tissue.  The impression was of an excellent operative result, and Dr. Tolstedt opined that the symptoms of some pain following intercourse were related to the long term obstructive problem and was something that would gradually correct itself over a period of time.  Dr. Tolstedt's September 1989 note indicated that the Veteran was doing well but was having a slight increase in problems with voiding and recurrence of condyloma, some in the groin, some on the penis.  Dr. Tolstedt's January 1992 note indicated that the Veteran's primary complaint was impotence, and noted that he was a heavy smoker and had been for many years.

Subsequently, Dr. Mow began treating the Veteran.  An April 1998 note indicated that the Veteran had recurrent bloody discharge on his shorts as well as passing some blood in the urine, but no major voiding complaints.  Dr. Mow noted the urethral stricture in 1983 and urethrotomy under anesthesia.  Physical examination was essentially normal, with slight asymmetry on rectal examination and large 30-40 gm. prostate without induration. Dr. Mow diagnosed urinary tract infection that he thought was recurrence of the Veteran's prostatitis, possible recurrence of urethral stricture, and organic erectile dysfunction.  In June 1998, Dr. Mow indicated that there was no evidence of bladder outlet obstruction and a PSA of .4, CT scan showed normal kidneys and CT urogram showed essentially normal upper tracts.  Dr. Mow indicated that the Veteran still had pyuria, which Dr. Mow thought was "just chronic prostatitis," which was "probably a benign condition since he doesn't have too much in the way of symptoms from it."  June 1998 CT scan of the abdomen and pelvis showed that the ureters took a normal course to their insertion into the bladder without evidence of dilation, but there was suggestion of thickening of the right ureter in its mid portion just at the pelvic inlet.

Beginning in August 2004, there are extensive private treatment notes regarding the discovery of genitourinary cancer.  An August 2004 surgical pathology note indicated that multiple bladder wall biopsies were benign in result, while a prostatic urethral biopsy showed grade 2 adenocarcinoma, with tumor invading the lamina propria and prostate tissue transurethral resection showed grade 2 adenocarcinoma most suggestive of urethral origin.  A September 2004 noted the possibility of a bladder neoplasm.  An October 2004 nephostogram noted bladder neoplasm postoperative evaluation, but contained an impression indicating only that contrast injection via bilateral ureteral stents revealed no contrast leakage and no evidence of obstruction.  An October 2004 Saint Patrick Hospital pathology report contains a final diagnoses of urethra, distal margin, excision: no neoplasm identified, prostate, radical cystoprostatectomy: high grade adenocarcinoma, favor adenocarcinoma of urethral origin, urinary bladder, radical cystoprostatectomy: mucosal ulcers and acute and chronic inflammation, no neoplasm identified; prostatic apex, excision: poorly differentiated adenocarcinoma extending to specimen border, and pelvic lymph nodes, mild sinus histocytosis, no neoplasm identified.  A Mayo Pathology consultation diagnosis was prostate, radical prostatectomy, invasive grade 3 adenocarcinoma of apparent urethral origin extensively involving prostate; lymph nodes, right colon mesenteric, biopsy plasmacellular neoplasm producing interfollicular nodal infiltrate most compatible with plasocytoma/myeloma.  A March 2008 St. Patrick's Hospital Discharge Summary relating to the Veteran's heart disorders contained in its impression section "Chronic cigarette smoking."

In December 2004 treatment notes, Dr. Nichols diagnosed high grade adenocarcinoma of the urethra with extension to the prosthetic margin, abdominal nodal plasmacytoma, and adenocarcinoma of the intraprostatic urethra status post radical surgery, and history of plasmacytoma of the mesenteric lymph node with 1 node left behind surgery.

The Veteran claimed entitlement to service connection for urethral, prostate, and bladder cancer on a secondary basis, but the Board will consider entitlement to service connection for these disabilities on a direct incurrence basis as well. See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct appeals, all filings must be read in a liberal manner); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all issues reasonably raised from a liberal reading of all documents in the record).  The above evidence reflects that the Veteran had genitourinary symptoms in service with diagnoses of congenital duplication of the left upper tract, spastic external urethral sphincter, and acute prostatitis in service, diagnoses about twenty years later of urethral strictures and venereal warts, with diagnosis about fifteen years after that of recurrence of the Veteran's prostatitis and possible recurrence of urethral stricture.  There are also diagnoses of cancer.  The Veteran did not specifically indicate that he had continuity of specific symptomatology, although it could be inferred that he has experienced symptoms such as blood in the urine (hematuria) and pain somewhat continuously since service.

The Board finds that the Veteran's statements as to the in-service injury and symptoms are credible and they are supported by the evidence, in particular the STRs.  In this case, however, even assuming continuity of some genitourinary symptoms, the question remains whether these symptoms were indicative of a damaged urethra and whether such damage caused or resulted in cancer.  Service connection on continuity of symptomatology basis requires a nexus between the current disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  While the Veteran and his representative have posited that the Veteran's symptoms since service reflect that his injury and subsequent genitourinary symptoms were indicative of urethral damage caused by the injury and that this damage resulted in the diagnosed cancer, the Board finds that this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  In other words, while lay testimony is competent in some circumstances to provide the nexus element of a continuity of symptomatology theory of service connection, such lay testimony is not competent in this case, because, while competent to state that he experienced pain and hematuria since service, the Veteran is not competent to state that these symptoms were indicative of a an underlying disease that was subsequently diagnosed as cancer or damaged urethra.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  See also Savage, 10 Vet. App. at 497 (medical nexus evidence not required to demonstrate third continuity of symptomatology element, but medical evidence is required to demonstrate a nexus between a current disability and post service symptomatology "unless such a relationship is one as to which a lay person's observation is competent."

There are multiple medical opinions as to whether the Veteran's in-service injury and symptoms caused urethral damage and cancer.  The Veteran's treating physician, Dr. Mow, in an October 2008 letter, noted a long history of symptoms consisting of slow urination, hesitancy, urethral discharge, and urethral bleeding back to his active duty days, his in-service hospitalization, persistent symptoms following discharge from service of recurrent prostatitis and urethral stricture, Dr. Tolstedt and his treatment of the Veteran for persistent symptoms of urethral bleeding and prostatitis, and the 2004 diagnosis of invasive adenocarcinoma of urethral origin invading into the prostate.  Dr. Mow noted that the tumor was very rare and unusual and that the Veteran did not have the typical prostate cancer arising from the prostatic stroma, but, rather, urethral adenocarcinoma arising from the prostatic urethra.  He concluded, "It is my opinion that his many years of prostatic urethritis and urethral stricture, dating back to his active-duty days in the military, may have been a significant contributing factor to the development of his unusual cancer of the prostatic urethra."  In an October 2008 treatment note of the same date, Dr. Mow noted more succinctly, "Since he had a long history of urethral bleeding, chronic prostatitis and urethral stricture since his active duty days in the Army, I suspect the prostatic urethritis may have contributed to his adenocarcinoma of the prostatic urethra."

In an August 2011 letter, Dr. Kronner, who also treated the Veteran, noted that the Veteran had his bladder and urethra removed in 2004 for the rare condition of primary urethral adenocarcinoma.  Dr. Kronner noted that he had reviewed the Veteran's claims file, and that in 1958 he incurred a straddle injury while on active duty and was subsequently seen for hematuria.  Dr. Kronner also noted that the Veteran subsequently developed prostatitis within 24 months of the injury and then recurrent prostatitis that plagued him for many years.  The recurrent prostatitis and other symptoms were suggestive that the Veteran had a urethral stricture, "although I do not have radiographic proof of this given the distant nature of this occurrence."  He noted that recurrent inflammation and urethral stricture have been implicated as etiologies for urethral adenocarcinoma and attached a Journal of Urology article that suggested that recurrent inflammation and urethral stricture are associated with the development of urethral cancer, and cited two other articles supporting this proposition.  The article indicated, "Most investigators agree that a urethral stricture is a predisposing cause of primary carcinoma of the urethra."

The April 2009 VA genitourinary examiner, after examining the Veteran and reviewing the claims file, noted the lack of complaint between separation from service and 2004.  This examination took place before the records dated between 1983 and 2004 were associated with the claims file.  The VA examiner found that the record did not support Dr. Mow's statement that the Veteran had recurrent prostatic urethritis and urethral stricture between discharge and 2004.  For this and other reasons, the April 2009 VA examiner found it not likely ("less likely than not") that the damaged urethra and cancers were related to what the Veteran was treated for in service.

Finally, in February 2010 a VA physician's assistant (PA) offered an opinion and then examined the Veteran in January 2011 and again offered her opinion, having consulted with a physician of the genitourinary pathology department.  The PA gave an extensive and accurate discussion of the evidence summarized above.  She first noted that the left upper urinary tract duplication was congenital and preexisted service.  She found that the gross hematuria and acute prostatitis were not caused by, due to, or related to the congenital anomaly of double ureters of the left urinary collecting system and that the events noted in December 1959 and June 1960 did not represent acute exacerbation due to a preexisting process/congenital defect.  She noted that the double ureter on the left side was a congenital anomaly and usually of no consequence.  In response to whether the preexisting disorder advanced beyond its inherent nature while the Veteran was in service, she responded that the Veteran did not have any acute/chronic condition or conditions associated with his double ureters of the left urinary collecting system.  She also concluded, after consulting with the physician, that the major causative agent of the Veteran's urethral cancer of the prostate was his 50 year, 2 pack per day smoking history.  She cited literature indicating that cigarette smoking is the greatest risk factor for urethral cancer of the bladder, ureters, kidneys, and urethra, because some of the carcinogens in tobacco smoke are absorbed and get into the blood, from where they are filtered by the kidneys and concentrate in the urine.  These chemicals in the urine damage the cells of the urothelium and this damage increases the chance of developing cancer.  She also noted that the Veteran developed urethral strictures in 1983, more than 20 years after discharge, that these strictures were distal to the prostate and would allow the carcinogens from the tobacco smoke in the urine to sit in the prostate urethra and cause damage to the prostate urothelium, thus increasing the chance of developing cancer in this area of the prostate.  She recounted the physician's statement to her that a cancer due to stricture of the urethra occurs at the site of the stricture/scarring.  She also noted that the Veteran had genital warts described as condyloma acuminatum which is at least as likely as not the cause of the distal bulbar urethral stricture.

The PA elaborated on her opinion in January 2011 after again reviewing the claims file, this time examining the Veteran, and consulting with the same physician from the genitourinary pathology department.  She first addressed the precise nature of the cancer diagnosis.  She noted the pathology report that indicated a diagnosis of urethra, distal margin, excision, no neoplasm identified, and concluded that there was no cancer in the distal urethra, which is the urethra below the prostate in the area of the external sphincter, and cancer did not exist in the urethra distal to the prostate gland.  She also noted the invasive grade 3 adenocarcinoma of apparent urethral origin extensively involving the prostate.  The physician that the PA consulted indicated when consulted that the prostate markers were negative and the cancer of the prostate urethra is the same aggressive type of cancer that occurs in the bladder urothelial layers.  The examiner noted that it is well documented in medical literature that cigarette smoking is the greatest risk factor for urethral cancer of the bladder, ureters, kidneys, and urethra, and it was her opinion that the adenocarcinoma of the urethra with extension into the prostate was the same type of cancer that occurs in the bladder, the greatest risk factor for urethelium cancer is cigarette smoking, the adenocarcinoma of the urethra with extension into the prostate was not caused by or the result of the claimed injury from the fall on active duty, which she characterized as a fall on the buttocks.  With regard to the bladder, the examiner noted the pathology report indication of musical ulcers and acute and chronic inflammation, with no neoplasm identified, and opined that the Veteran did not have bladder cancer.  With regard to the prostatic apex excision, the examiner noted the pathology report finding of poorly differentiated adenocarcinoma extending to the specimen border and opined that the poorly differentiated adenocarcinoma of the prostatic apex was the same type of cancer identified in the urethra of the prostate with extension into the prostate and is the same type of cancer found in most bladder cancer and was not caused by or the result of the fall in service.  She reiterated her opinion that the Veteran does not suffer from any disability affecting the urethra, prostate, or bladder that was the result of the in service fall.

With regard to the hematuria and prostatitis in service, the examiner noted that the medical literature indicates that prostatitis syndrome tends to occur in young and middle aged men, that symptoms of pain in the perineum, lower abdomen, testicles, penis, and with ejaculation, bladder irritation, bladder outlet obstruction (at the bladder/prostate junction not the prostate urethra junction where the Veteran's stricture occurred), and sometimes blood in the semen.  The examiner concluded that the urethral stricture was not due to or caused by the prostatitis in service.  She noted that, while the Veteran did have documented spasm of the external urethral stricture, there was no sign of abnormality of the urethra on cystoscopy.  She also noted that a spasm is very usual with passage of the cytoscopy through the sphincters of the urethra and resolve at the time the scope is passed.  The examiner opined that the documented genital warts, HPV, were more likely the cause of the distal urethral strictures.

The examiner also addressed the opinion of Dr. Mow, and concluded, after consulting the VA physician, that Dr. Mow's statements were erroneous.  She noted medical literature showing that HPV infection, which was documented in the claims file, are a significant cause of urethral stricture and that cigarette smoking, of which the Veteran had a 50 year history, is the leading cause of urothelial cancers.  She reiterated that the Veteran had cancer of the prostatic urethra with extension into the prostate, that the Veteran's cancer originated in the urethra of the prostate and has the same pathological appearance and markers of cancers of the bladder, not cancer of the prostate.  Therefore, she opined, the cause of the prostate urethra cancer with extension into the prostate was due to the Veteran's years of smoking and not due to or caused by or related in any way to the in service fall.  She also reiterated that the Veteran did not have bladder cancer or cancer of the urethra.

The medical issue involved in this case are complex, and the Board cannot exercise its own medical judgment, but, rather, must weigh the medical opinions.  Evans v. West, 12 Vet. App. 22, 30 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  Dr. Mow's opinion that the Veteran's many years of prostatic urethritis and urethral stricture contributed to his cancer, as expressed in both his October 2008 letter and treatment note, is flawed because of his use of uncertain terminology (may have been a significant contributing factor to" and "suspect the prostatic urethritis may have contributed to").  Such terminology, equivalent to "may or may not," is an insufficient basis for an award of service connection.  Winsett v. West, 11 Vet. App. 420, 424 (1998).  See also Polovick v. Shinseki, 23 Vet.App. 48, 54 (2009) (holding doctor's statement that Veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative).  Dr. Mow's opinion is therefore of little probative value.  The April 2009 VA genitourinary examiner's opinion of a lack of relationship between the Veteran's service and his current disabilities is flawed because one of the bases for her opinion was the absence of medical evidence between service and 2004, and this was an inaccurate factual premise because private treatment notes were received indicating treatment between these dates.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  The Board also notes that the absence of medical evidence corroborating claimed symptoms is not by itself a basis for a finding of a lack of such symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Thus, the opinions of Dr. Mow and the April 2009 VA examiner are of little probative value.  This leaves the opinions of Dr. Kronner and the January 2011 VA examiner, who also expressed her opinion in February 2010.  The Board finds that the VA examiner's opinions are of greater probative value.  Dr. Kronner briefly noted that the Veteran's recurrent prostatitis and other symptoms were suggestive of a urethral stricture and that recurrent inflammation and urethral stricture have been implicated as etiologies for urethral adenocarcinoma.  In contrast, the January 2011 VA examiner gave a lengthy, detailed rational that accurately characterized the evidence of record in explaining the multiple steps in her reasoning leading her to conclude that there was no relationship between the Veteran's current disabilities and his in service fall and  that the more likely cause of the cancer was his smoking and the more likely cause of the urethral strictures was his venereal warts.  She specifically discussed the pathology reports in identifying the precise type of cancer with which the Veteran had been diagnosed, and explained why this cancer was more likely caused by cigarette smoking.  She also specifically addressed the in service hematuria and prostatitis and explained why the post service urethral stricture was more likely caused by venereal warts than these in service symptoms.

Given the above analysis, the Board finds that the medical opinion evidence against a relationship between current disabilities and service are of greater probative weight than the opinion evidence in favor of such a relationship, because of the more thorough reasoning of the former evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The fact that Drs. Mow and Kronner treated the Veteran is not a significant factor in this analysis, neither increasing nor decreasing the probative weight of their opinions.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001) (declining to adopt "treating physician" rule).  However, the Court has noted that the probative value of medical evidence is based on the medical expert's personal observation of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  Similarly, the fact that the January 2011 VA examiner was a PA does not by itself lessen the probative value of her opinion, and she indicated that she had consulted a physician with appropriate expertise.  See Cox v. Nicholson, 20 Vet. App. 563, 568-569 (2007) (a nurse, nurse practitioner, or other non-physician VA health care provider may provide competent medical evidence as long as the examination and opinions themselves are not incomplete or otherwise insufficient).

The Board has also considered the lay statements of the Veteran and his representative.  As noted, the Veteran is competent to testify as to his in service injury and that testimony is credible.  However, whether the symptoms he experienced were indicative of urethral stricture caused by the injury and in turn caused his cancer is of the type as to which the courts have found lay testimony is not competent.  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Therefore, the statements of the Veteran and his representative that his in service injury caused urethral stricture that in turn caused cancer are not competent.

The Board notes that the above evidence also reflects that a malignant tumor did not manifest within the one year presumptive period, and there is no argument that this was the case.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  Moreover, as entitlement to service connection for damaged urethra is being denied, any claim for entitlement to service connection for a disability secondary to this disorder must be denied as a matter of law.  See 38 C.F.R. §§  3.310(a),(b) (providing for entitlement to service connection for a disability proximately due to, the result of, or aggravated by, an already service connected disease or injury).

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for damaged urethra, and urethral, bladder, or prostate cancer.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).
 

ORDER

Entitlement to service connection for damaged urethra is denied.

Entitlement to service connection for urethral cancer, claimed as secondary to damaged urethra is denied.

Entitlement to service connection for prostate cancer, claimed as secondary to damaged urethra is denied.

Entitlement to service connection for bladder cancer, claimed as secondary to damaged urethra is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


